  Case 3:18-cv-01145-X Document 261 Filed 08/12/20                  Page 1 of 9 PageID 8823



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 TAMMY MOSLEY-LOVINGS,                           §
                                                 §
 Plaintiff,                                      §
                                                 §
 vs.                                             §
                                                     CIVIL ACTION NO. 3:18-cv-1145-X
                                                 §
 AT&T SERVICES, INC.,                            §
                                                 §
 Defendants.                                     §

              DEFENDANT’S AMENDED PROPOSED VOIR DIRE QUESTIONS

        Defendant AT&T Services, Inc. requests that the following questions be asked of potential
jurors during voir dire pursuant to Rule 47(a) of the Federal Rules of Civil Procedure, to the extent
these topics and questions are not covered by the Court’s customary voir dire. Defense Counsel
requests that follow-up questions to seek explanation for any “Yes” responses to the questions
below be handled at sidebar, as appropriate, for potentially sensitive issues. Defense Counsel also
requests leave to orally tender supplemental questions as may be necessitated by the answers of
prospective jurors during voir dire.


Dated: August 12, 2020                                Respectfully submitted,

                                                      /s/Karl G. Nelson
                                                      Karl G. Nelson
                                                        TX Bar No. 14900425
                                                      Ashley E. Johnson
                                                        TX Bar No. 24067689
                                                      Andrew P. LeGrand
                                                        TX Bar No. 24070132
                                                      Collin D. Ray
                                                        TX Bar No. 24093013
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      2001 Ross Avenue, Suite 2100
                                                      Dallas, TX 75201
                                                      Tel: (214) 698-3100
                                                      Fax: (214) 571-2900
                                                      KNelson@gibsondunn.com
                                                      AJohnson@gibsondunn.com
                                                      ALeGrand@gibsondunn.com
                                                      CDRay@gibsondunn.com
                                                      Counsel For Defendant AT&T Services, Inc.
 Case 3:18-cv-01145-X Document 261 Filed 08/12/20              Page 2 of 9 PageID 8824



A.   Background Questions

     1.    Who here attended or graduated college?

           a)     What was your major area of study and what licenses or degrees, if any, did
                  you obtain?

     2.    Who is currently employed?

           a)     What is your occupation and the name of your employer?

           b)     How long have you been working there?

           c)     Do you work full-time or part-time?

           d)     Are you paid a salary or paid by the hour?

           e)     What type of business does your employer conduct?

           f)     How do you feel about your current employer and workplace?

     3.    Who is currently unemployed?

           a)     What was your most recent occupation and the name of your employer?

           b)     How long did you work for this employer?

           c)     Did you work full-time or part-time?

           d)     Were you paid a salary or paid by the hour?

           e)     What type of business did your most recent employer conduct?

           f)     Why are you no longer working there?

           g)     How do you feel about your former employer and workplace?

           h)     Are you currently looking for work?

           i)     If you are currently looking for work, what type of work are you looking
                  for?

     4.    How many of you have had life experiences that have convinced you that employers
           are always looking for ways to underpay employees rather than overpay them?

           a)     Was it an experience with as past employer?

           b)     Friend or Family member’s past employer?




                                           2
Case 3:18-cv-01145-X Document 261 Filed 08/12/20              Page 3 of 9 PageID 8825



    5.    How many of you have ever worked a job that paid by the hour?

          a)     I’m not saying this happened in this case, but if worked for a company that
                 rounds your time up, how would that make you feel? Conversely, if you
                 worked for a company that rounded your time down?

    6.    Is anyone a full-time student, a homemaker, retired, or disabled?

          a)     If you are a student, where do you attend school, and what are you studying?

          b)     If you are retired, when did you retire?

    7.    If you are married or living with a significant other, what is your spouse’s or
          significant other’s current occupation and employer?

          a)     If your spouse or significant other is retired, unemployed, disabled, or not
                 working outside the home, what was his or her most recent occupation?

    8.    Do you have any children? If yes, what are their ages, and if any are working, what
          are their occupations?

    9.    Have you, or anyone in your family ever been a member of a labor union?

          a)     If so, what was the union and when were you a member?

          b)     Did you attend meetings regularly?

          c)     Did you ever hold any leadership positions in the union?

   10.    Have you ever served in the military?

          a)     If yes, what branch and when?

          b)     What was the highest rank you achieved?

   11.    Have you served on a jury before, including on a Grand Jury? If yes:

          a)     How many times?

          b)     Were they civil or criminal cases?

          c)     Did the jury reach a verdict in all of the cases? If not, why not?

          d)     Were you ever the foreperson?

          e)     Is there anything about your prior jury service that would affect your ability
                 to serve as a trial juror in this case?




                                           3
Case 3:18-cv-01145-X Document 261 Filed 08/12/20             Page 4 of 9 PageID 8826



    12.   Does anyone keep a journal?

          a)     Why?

          b)     If so, how often do you write in your journal?

          c)     If not, why not?

    13.   Does anyone create a daily/weekly/monthly task or punch list for personal or
          professional reasons?

          a)     Why?

          b)     If so, how often do you update your list?

          c)     If not, why not?

    14.   Who prepares a shopping list before going grocery shopping on most occasions?

          a)     Who doesn’t? Why not?

    15.   Does anyone write notes/send emails/send text messages to themselves to
          remember important information?

          a)     How frequently would you say you do that?

          b)     If not, why not?

    16.   Does anyone use sticky notes for personal or professional reasons?

          a)     How/why?

          b)     How frequently would you say you do that?

          c)     If not, why not?

    17.   Does anyone use an application like Microsoft Outlook, Google Calendar, or the
          Calendar App on your iPhone/iPad?

          a)     How so?

          b)     How frequently would you say you do that?

          c)     If not, why not?




                                          4
 Case 3:18-cv-01145-X Document 261 Filed 08/12/20             Page 5 of 9 PageID 8827



     18.   Who out there reads or watches the news?

           a)     Do you typically watch the news, read newspapers, or read websites?

           b)     If television, what network?

           c)     If newspaper, what newspaper?

           d)     If website, what website?

     19.   Raise your hand if when making decisions you believe you typically rely more on
           your heart than on your mind?

     20.   Who here typically roots for the underdog?

     21.   Who believes that people who complain usually have a valid reason for doing so?

B.   Familiarity With Attorneys, Parties, Witnesses, And The Court

     1.    Prior to the short summary of the case and before you arrived at court, has anyone
           here heard about this case—or anything similar to this case—in the news or from
           other sources? If yes, have you formed any opinions about the case from these
           reports or other sources? Would this experience make it difficult for you to be fair
           and impartial in this case?

     2.    Do you or anyone close to you have an opinion of, experience with, or association
           with any of the lawyers or law firms in this case? [Gibson Dunn & Crutcher LLP;
           Braziel Dixson, LLP; Glen Dunn & Associates Ltd.; Jeffery Grant Brown PC; Karl
           Nelson; Andrew LeGrand; Ashley Johnson; Collin Ray; Rachel Robertson; Leah
           Bower; J Derek Braziel; Angel P. Bakov; Glen J Dunn, Jr.; Jeffery Grant Brown;
           Travis Andrews Gasper.]

     3.    Do you or anyone close to you have an opinion of, experience with, or association
           with any of the parties in this case? [Tammy Mosley-Lovings; AT&T Services, Inc.
           or any AT&T affiliated company]

     4.    Are you familiar with AT&T?

           a)   What do you think about AT&T?

           b)   Have you read or heard anything about AT&T or had any personal experience
                that gives you a negative impression of the company for any reason?

     5.    Do you or anyone close to you have an opinion of, experience with, or association
           with any of the potential witnesses in this case?

     6.    Do you have any familiarity with any of the Court staff?




                                              5
 Case 3:18-cv-01145-X Document 261 Filed 08/12/20             Page 6 of 9 PageID 8828



C.   Relevant Experiences And Training

     1.    Have you or your spouse/significant other ever received education or training in law
           or worked in any legal profession, or with the judicial system in any capacity?

           a)     If yes, please explain.

     2.    Have you or your spouse/significant other ever received education or training in
           human resources or personnel matters?

     3.    Have you or your spouse/significant other ever owned or managed a business?

     4.    Have you or your spouse/significant other ever had a serious, negative experience
           with an employer or former employer?

           a)     If yes, please explain.

     5.    Do you or your spouse/significant other have any special knowledge or work
           experience in or with any of following fields?

           a)     If so, please describe who and the nature of the training or employment:

           b)     Information & technology (TI)

           c)     Call center operations

           d)     Payroll or employee timekeeping processes.

     6.    Have you, any members of your family, or any of your close friends ever been
           involved in a labor, employment, or wage dispute?

           a)     When did this dispute take place?

           b)     Who was dispute?

           c)     Did any claim arise out of the dispute?

           d)     Was there any lawsuit relative to the incident you have mentioned?

           e)     How was the matter resolved?

           f)     Were you satisfied with the outcome of the dispute?

           g)     Do you feel that the dispute which you have mentioned might have some
                  bearing on your judgment if you were chosen as a juror in this trial?




                                            6
 Case 3:18-cv-01145-X Document 261 Filed 08/12/20                  Page 7 of 9 PageID 8829



     7.    Have any of you, any member of your family, or any of your close friends ever been
           a plaintiff, defendant, or witness in any lawsuit that we have not yet discussed?

           a)       If a party, what was the nature of the case?

           b)       If a witness, what was your participation in the case?

           c)       Were you/they satisfied with the outcome of the case?

     8.    Have you, any member of your family, or any of your close friends ever believed
           you or they were not paid the full wage or salary to which you or they were entitled?

     9.    Have you, any member of your family, or any of your close friends ever had a job
           that required you to manually report work time or overtime?

           a)       Do you have any strong opinions, positive or negative, about that system for
                    reporting work time or overtime?

     10.   Have you, any member of your family, or any of your close friends ever felt you
           were expected to do work-related activities before or after your scheduled work
           hours and believed that you or they were not appropriately compensated for doing
           such work?

           a)       If yes, please explain.

     11.   Do you have any familiarity with federal wage-and-hour-laws? If yes, please
           explain.

           a)       Do you have any familiarity with the Fair Labor Standards Act? If yes,
                    please explain.

           b)       Do you have any familiarity with federal overtime laws? If yes, please
                    explain?

     12.   Do you have any other life experience or special training that causes you to lean for
           or against any party or position in this case? If yes, please explain.

D.   Corporations

     1.    What is your opinion of corporations?

     2.    What are some issues or problems that need to be solved with large corporations
           today?

     3.    Have you had a serious negative experience with a corporation?

     4.    Do you have any negative opinions of AT&T or have you had a serious negative
           experience with AT&T?



                                              7
 Case 3:18-cv-01145-X Document 261 Filed 08/12/20               Page 8 of 9 PageID 8830



     5.    Should a corporation be held to a higher standard than an individual?

     6.    In a lawsuit between an individual on one side and a one or more large corporations
           on the other side, would you probably tend to favor one side over the other,
           regardless of the evidence?

     7.    Would you trust a witness who testifies on behalf of a company any less than you
           would trust a witness who testifies on behalf of an individual?

     8.    Who believes that corporations generally look for ways to pay their employees less?

     9.    Who thinks that that big companies generally shortchange their employees?

     10.   Who believes that large corporations are more likely to closely monitor and track
           the activities of their individual employees than are other employers?

     11.   Who believes it’s unfair for large corporations to expect their employees to follow
           workplace policies even if inconvenient to the employees?

     12.   Who believes it’s unfair for large corporations to require employees to report
           overtime?

     13.   The FLSA allows employers to require employees to report any overtime they work.
           Who thinks that employees should be paid for overtime they did not report to their
           employer?

E.   Burden of Proof

     1.    This is a civil case, and not a criminal case. In a civil case, the plaintiff has to
           prove that her claim is more likely than not true. This is known as the burden of
           proof. Does any member of the panel have any difficulty with this concept, or
           with being able to follow the Court’s instructions regarding the burden of proof
           the plaintiff must bear in civil cases?

     2.    Does anyone disagree with our justice system placing the burden of proof on the
           party who claims that someone else harmed them in some way? If yes, explain.

     3.    Does anyone believe that the fact that someone brings a lawsuit makes it more
           likely that their allegations are true?

     4.    Does anyone believe that the defendant in this case, AT&T, should have to prove
           it did nothing wrong? If yes, explain.

     5.    As a juror, you must wait until all the evidence has been presented and you have
           been instructed on the law which is to be applied before you make up your mind
           concerning any fact or issue in this case. Does anyone believe they would have
           difficulty doing so?



                                             8
 Case 3:18-cv-01145-X Document 261 Filed 08/12/20               Page 9 of 9 PageID 8831



     6.    The Judge will give you an instruction that you have to make your decision based
           on all the evidence. In order to follow that instruction you have to wait to hear
           from AT&T’s lawyers. Is there anyone who, for any reason, can’t wait to hear
           from AT&T’s lawyers and will make up their mind before they hear from both
           sides?

     7.    If you find that the Plaintiff has not proven her claim according to the standards I
           will instruct you on, you must follow my instructions no matter how sympathetic
           you might be to the Plaintiff’s personal circumstances. Does anyone believe they
           would have difficulty doing this, for any reason?

     8.    At this point, who believes the Plaintiff’s case probably has some merit or that the
           Plaintiff probably deserves some compensation from AT&T?

F.   Final Questions

     1.    Did you know or recognize anyone else in the jury pool before coming here today?
           If so, how do you know each other, and will your relationship affect you if you both
           end up on the jury?

     2.    If you are selected as juror, will you listen to the views of other jurors and work
           cooperatively with other jurors in order to reach a verdict?

     3.    The judge has instructed you to not do any independent research on this case or
           discuss with anyone else, including on social media. Is there anyone who believes
           it will be difficult to follow that instruction?

     4.    This case is expected to take approximately three days of trial before the case is
           submitted to you for a verdict. Would the length of time for this trial create an undue
           hardship to any of you, or present a special problem to any member of the panel?
           Having heard the questions asked by the court, is there any other reason why you
           could not sit on this jury and render a fair verdict based on the evidence in light of
           the court's instructions on the law?




                                             9
